DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the applicant’s amendment received on 3/4/2021 (“Amendment”).

Claim Status
Claims 1, 8, 9, and 16-19 have been amended.
Claims 2, 14, and 15 have been canceled. 
Claim 20 was previously canceled. 
Claims 1, 3-13, and 16-19 are pending accordingly.

Claim Objection
Claims 3, 4, and 6 are objected as being improper form as the claims depend on canceled claim. For the sake of compact prosecution, the claims 3, 4, and 6 have been treated to depend on claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a remote server configured to …” (claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be 
Step 1: In the instant case, claims 1 and 3-8 (group I) are directed to a method (i.e. process), claims 9-13 and 16-18 to a system, while claim 19 is directed to a non-transitory storage medium. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 
Claim 1 recites:  A method for enabling in-store purchase of security-tagged items, avoiding a point of sale of a retailer, the method comprising: 
identifying, using a user-coupled device, a security tag attached to a specific item to be purchased, wherein the security-tag is unique to the specific identified item; 
initiating a purchase request of said item via the user-coupled device, wherein the request includes a price of the item and identifiers of: the item, the security-tag identification, the retailer, and the user; 
attempting a transaction based on the purchase request, wherein the transaction is capable of being authorised by a third party; and 
indicating at a data repository associated with an in-store security gate sensitive to said security tag, that said security tag is no longer capable of initiating an alarm at said in-store security 
wherein the user-coupled device is a smartphone, and
wherein the step of identifying is carried out using image capturing and processing using a camera of the smartphone. 
(Emphasis added on the additional element(s))

Here, the claim describes a method for enabling in-store purchase of item that is fitted with a security tag, specifically the claim recites identifying the security tag, initiating a purchase request of the item, attempting a transaction based on the purchase request, and indicating that said security tag is no longer capable of initiating an alarm at said in-store security gate (e.g. indication of paid status) only in a case that the transaction was authorized by the third party. As such, the claim recites certain methods of organizing human activity, e.g. commercial or financial activities, enabling purchase of said item by identifying the security code affixed to the item, initiating the purchase of the item, attempting a transaction, and indicating a record of paid status based on the security tag only in a case that the transaction was authorized by the third party.
Claims 9 and 19 are significantly similar to claim 1 as the claims represent corresponding system and a non-transitory computer readable medium for carrying out the enabling in-store purchase of security-tagged item as recited in claim 1 respectively. Hence, claims 9 and 19 also recite an abstract idea.
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a smartphone comprising a camera, a database repository associated with an in-store security gate sensitive to said security tag, a remote server, and a non-transitory computer readable medium comprising a set of instructions that when executed cause at 
The claim further recites that the step of identifying is carried out using image capturing and processing using a camera of the smartphone, however, this too is recited at high level generality and represents mere data gathering and does not represent improvements to the functioning of a computer, or to any other technology or technical field (e.g. computers and/or memory) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the system as a whole or individually, e.g. the smartphone and its component such as the camera, a remote server, at least one processor, the computer readable medium, and/or the data repository. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claims 5 and 13 recite additional element in describing that the security tag comprises a radio frequency identification tag and that the security gate comprise RFID reader. However, these additional elements are recited at high level and do not integrate the abstract idea into a practical application as the steps in the process and the system’s functionalities are not affected by these descriptions.
Claims 6 and 10 recite additional element in that they describe that the user-coupled device is a smartphone and the capturing is carried out using a camera of the smartphone. These additional elements are recited at high level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Furthermore, the additional elements, individually and in combination, do not improve the system as a whole or individually, e.g. user-coupled device, a remote server, at least one processor, the computer readable medium, the data repository, the smartphone, and/or the camera. Furthermore, as described above, the capturing using the camera of the smartphone is merely data gathering.
Claims 7 and 15 recites that the user-coupled device comprises RFID reading capabilities or without the RFID reading capabilities. However, the additional element is recited at high level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Furthermore, the additional elements, individually and in combination, do not improve the system as a whole or individually, e.g. user-coupled device, a remote server, at least one processor, the computer readable medium, the data repository, and/or the RFID reading capabilities.
Claims 8 and 16-17 further recite indicating, e.g. updating of record, and description of what is considered as successful transaction, hence the claims further limit the abstract idea without reciting additional element(s).

The applicant asserts that the subject matter of the claims is not directed towards economic practices as the purpose of the invention for a security process which is distinct from merely organizing human activity, e.g. commercial or financial activities, as the claimed system in a store may negate any need for human staff to handle financial transactions in said store (see page 6). The examiner respectfully disagree as the claims clearly recites a method for enabling in-store purchase of item that is fitted with a security tag, specifically the claim recites identifying the security tag, initiating a purchase request of the item, attempting a transaction based on the purchase request, and indicating that said security tag is no longer capable of initiating an alarm at said in-store security gate (e.g. indication of paid status) only in a case that the transaction was authorized by the third party. As such, the claim recites certain methods of organizing human activity, e.g. commercial or financial activities, enabling purchase of said item by identifying the security code affixed to the item, initiating the purchase of the item, attempting a transaction, and indicating a record of paid status based on the security tag only in a case that the transaction was authorized by the third party. 
The applicant further asserts that the claimed security process uses a particular machine, namely a user-coupled device in the form of a smartphone with image capturing capabilities. The examiner respectfully disagrees. The smartphone with image capturing capabilities is merely a portable processor based device capable of capturing image for data gathering.
The applicant further suggests that there is transformation on the security tag and asserts that the claimed security process effects a transformation of a particular article, e.g. security tag, to a different state (see page 8). The examiner respectfully disagrees. The claim(s) do not transform the state, i.e. physical transformation, of the security tag. The claim(s) merely indicates in the data repository, e.g. RFID repository 140, on the status of the tag. There, simply, is no transformation on the 

    PNG
    media_image1.png
    722
    1162
    media_image1.png
    Greyscale

	
Insofar as to the applicant’s assertion that the claim amount to significantly more than the perceived abstract idea, the applicant is reminded that Per MPEP 2106.04, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement”. Here, the claim merely reflects processing of transaction by capturing information on the tag with a smartphone using a camera and changing status of the tag in the database, e.g. record keeping. The applicant is advised to amend the claim to reflect the disclosed improvement by reciting the interworks of the system including the functions of the gate controller 150.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-13, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, the claim recites, in part, “identifying, using a user-coupled device, a security tag attached to a specific item to be purchased, wherein the security-tag is unique to the specific identified item … wherein the step of identifying is carried out using image capturing and processing using a camera of the smartphone”. Here, in light of other independent claim 9 and 19 and also the Specification that describes the recited step(s) and function(s) belonging to a processor based device, one of ordinary skill in the art would appreciate that it is the user-couple device (i.e. smartphone) that identifies the security tag by using image capturing and processing using the camera of the smartphone. The examiner submits that the portion of the Specification that describe these functionalities are found in paragraphs [0024], [0025], and original claims 2, 4, 10, and 12 which are recited below:
[0024] According to some embodiments of the present invention, the identifying of the unique identifier may be carried out using image capturing and processing. It can be a number or an additional set of barcode lines or any other visual indicator.

[0025] According to some embodiments of the present invention, the processing comprises deriving unique identifier from a visual indicator attached to the item.

2. The method according to claim 1, wherein the identifying is carried out using image capturing and processing. 

4. The method according to claim 2, wherein the processing comprises deriving a unique identifier from a visual indicator attached to the item. 

10. The system according to claim 9, wherein the identifying is carried out using image capturing and processing. 



Here, the Specification does not describe how the user-coupled device that is a smartphone, a processor based device, identifies the security tag attached to a specific item to be purchased using image capturing and processing using a camera of the smartphone as the smartphone merely captures image using the camera of the smartphone. The applicant asserts that “it was clear to one skilled in the art that at the time the application was filed that Applicants were in possession of the claimed invention” as the functions are “the practices known to one skilled in the art of user-device implemented purchasing”. This is not persuasive as the applicant merely makes a conclusive statement. 
Other independent claims, claims 9 and 19, are significantly similar in scope of claim 1, hence are rejected also.
In further reference to claim 9, the claimed limitation of "a remote server configured to attempt a transaction based on the purchase request … indicate at a data repository associated with an …". The claim is rejected as the claims do not describe sufficient algorithm/process for performing the recited functions in the claim.
In further reference to claim 19, the claim recites that a non-transitory computer readable medium (e.g. single medium) that comprises a set of instructions that when executed cause at least one processor to perform the recited functions. Here, one of ordinary skill would appreciate that the claim encompasses an embodiment that the recited functions are performed by a single processor in light of “at least one processor”. The claim is rejected as there is no description of how a single processor performs the functions of multiple processor devices in the Specification.
The dependent claims are rejected as they depend on the claim(s) above and do not cure the deficiencies outlined above.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per claim 1, the scope of the claim is unclear. The claim recites “indicating at a data repository associated with an in-store security gate sensitive to said security tag, that said security tag is no longer capable of initiating an alarm at said in-store security gate, only in a case that the transaction was authorized by the third party, and otherwise not changing a status of the security tag”.  One of ordinary skill in the art would appreciate that the term “indicating” encompasses broad definition that “changing a status of the security tag” as the claim attempts to suggests. Merriam-Webster dictionary defines “indicate” as “to point out or point to” or “to state or express briefly”. Even claim 8 appears to suggest that indicating may be something different than “changing a status of the security tag” which the claim 1 suggests. As such, one of ordinary skill in the art would not be able to ascertain the metes and boundary of the claim without ascertaining the claim interpretation of “indicating” and due to the claim construction.
Other independent claims, claims 9 and 19, are significantly similar in scope of claim 1, hence are rejected also.
In further reference to claims 9 and 19, the term “the identifying” in “wherein the identifying is carried out using image capturing and processing using a camera of the smartphone” lack antecedent basis.
As per claim 6, the scope of the claim is unclear as it is unclear as to what the claim is attempting to further limit the scope of claim which claim 6 depends as the claimed limitation(s) are already recited in the parent claim.
As per claim 10, the scope of the claim is unclear as the recited limitations in claim 10 is already recited within the scope of claim 9 and claim 10 depends on claim 9. 
In reference to claims 9-13 and 16-18, the Claim limitation “a remote server configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the Specification discloses remote server in paragraphs [0019], [0020], and [0039], the Specification does not discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In further reference to claims 9, 18 and 19, the claims are directed to a system/apparatus. The claim, however, is also directed to a method, e.g. that the transaction was authorized by the third party”, resulting in hybrid claim.
As per claim 17, the claims are directed to a system. The claims, however, are also directed to a method, e.g. “once funds from the purchaser are verified by the third party as transferred” (claim 17), resulting in hybrid claims.
As per claim 18, the term “said indicating” lack antecedent basis. 
The dependent claims are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 20150120534 A1 (“Caldwell”).
Per claims 1, 6, and 19, Cardwell fairly discloses a method for enabling in-store purchase of security-tagged items, avoiding a point of sale of a retailer, the method comprising:
identifying, using a user-coupled device (see Fig. 1, Device 150 and 140; Fig. 3, User Device 150) , a security tag attached to a specific item to be purchased, wherein the security-tag is unique to the specific identified item (see ¶0015, item/singleton; ¶0016, tracking device such as tags and the like to track items and reduce theft and may have a unique identifier that uniquely identifies the singleton; ¶0017, the database may be updated when a singleton is authorized to leave the protected area … self-checkout process through the use of a customer device (e.g. smartphone); ¶0018, scanning the code associated with the tag attached to the singleton … the customer may photograph the bar code with a smartphone; ¶0018, once the checkout is complete and the customer has paid for the singleton, the database can be updated to disable the alarm for the tag; ¶0020);
initiating a purchase request of said item via the user-coupled device, wherein the request includes a price of the item and identifiers of: the item, the security-tag identification, the retailer, and the user (see Fig. 4, ¶0017, self-checkout through the use of a customer’s smartphone; ¶0029,  payment information from the user device; ¶0032, payment information may be sent to the transaction management server; ¶0033, title indicative of the store, the item, the user, or any suitable combination thereof, item image, item price. The item image may show image of the item or the machine-readable code; ¶
attempting a transaction based on the purchase request, wherein the transaction is capable of being authorised by a third party (see ¶0043, transaction approval from a financial institution); and
indicating at a data repository associated with an in-store security gate sensitive to said security tag, that said security tag is no longer capable of initiating an alarm at said in-store security gate, only in a case that the transaction was authorized by the third party, and otherwise not changing a status of the security tag (see ¶0016, the exits to the store may have wireless tracking device detectors (RFID detectors, Bluetooth devices, NFC device, and so on). The detector works in conjunction with a database and the detector or the server may determine whether or not to generate an alarm when a tag is detected leaving the store; ¶0042-¶0044, the database is updated to deactivate the tag to indicate that the tag should not set off an alarm. Exit doors and pass through a detector)(by disclosing that “the database may be updated when a singleton is authorized” or that the “tag may be updated to indicate that no alarm should be generated if the tag is detected leaving the store” “when a singleton in a store is sold” in ¶0017 and that “Based on the information in the database, the detector or the server may determine whether or not to generate an alarm when a tag is detected leaving the store” in ¶0016, one of ordinary skill in the art would appreciate that the status, e.g. information, on the tag is updated so not to generate an alarm if and only the transaction is authorized, e.g. successful payment is made; see also ¶0029;¶0030, based on the payment being successful, the storage module may be information that the identified wireless tracking device code should not trigger an alarm);
wherein the user-coupled device is a smartphone (see ¶0017, smartphone; ¶0018; ¶0020; ¶0025; ¶
wherein the step of identifying is carried out using image capturing and processing using a camera of the smartphone (see ¶0017, smartphone; ¶0018; ¶0020; ¶0025; ¶0052; ¶0053, code capturing device such as a camera).
In further reference to claim 19, Caldwell further teaches a non-transitory computer readable medium comprising a set of instructions executable by at least one processor in performing the function(s) (see Fig. 8; ¶0052-¶0061).
The applicant is reminded that the description of the request, e.g. “the request includes a price of the item and identifiers of: the item, the security-tag identification, the retailer, and the user”, is non-functional descriptive material as the description merely describes data.
In further reference to “indicating at a data repository associated with an in-store security gate sensitive to said security tag, that said security tag is no longer capable of initiating an alarm at said in-store security gate, only in a case that the transaction was authorized by the third party (see ¶0016, the exits to the store may have wireless tracking device detectors”, the applicant is reminded that the expression is a conditional statement as the indicating only occurs only in a case that the transaction was authorized by the third party. As such, the conditional statement do not move to distinguish over prior art as the claim is directed to a method.
As per claims 9 and 10, Caldwell fairly teaches a system for enabling in-store purchase of security-tagged items, avoiding a point of sale of a retailer, the method comprising: 
a user-coupled device configured to (see Fig. 1, Device 150 and 140; Fig. 3, User Device 150):  
identify, using a user-coupled device, a security tag attached to a specific item to be purchased, wherein the security-tag is unique to the specific identified item (see ¶0015, item/singleton; ¶0016, tracking device such as tags and the like to track items and reduce theft and may have a unique identifier that uniquely identifies the singleton; 0018, scanning the code associated with the tag attached to the singleton; ¶0018, once the checkout is complete and the customer has paid for the singleton, the database can be updated to disable the alarm for the tag; ¶0020); 
initiate a purchase request of said item via the user-coupled device, wherein the request includes a price of the item and identifiers of: the item, the security-tag identification, the retailer, and the user (see Fig. 4, ¶0017, self-checkout through the use of a customer’s smartphone; ¶0029,  payment information from the user device; ¶0032, payment information may be sent to the transaction management server; ¶0033, title indicative of the store, the item, the user, or any suitable combination thereof, item image, item price. The item image may show image of the item or the machine-readable code; ¶0042-0044, store account); and 
a remote server configured to (see Fig. 1, Network based system): 
attempt a transaction based on the purchase request, wherein the transaction is capable of being authorised by a third party (see ¶0043, transaction approval from a financial institution); and 
indicate at a data repository associated with an in-store security gate sensitive to said security tag, that said security tag is no longer capable of initiating an alarm at said in-store security gate, only in a case that the transaction was authorized by the third party (e.g. transaction management server 110, third party since it is not part of the user and the detection machine), and otherwise not changing a status of the security tag (see ¶0016, the exits to the store may have wireless tracking device detectors (RFID detectors, Bluetooth devices, NFC device, and so on). The detector works in conjunction with a database and the detector or the server may determine whether or not to generate an alarm when a tag is detected leaving the store; ¶0042-0044, the database is updated to deactivate the tag to indicate that the tag should not set off an alarm. Exit doors and pass through a detector) (by disclosing that “the database may be updated when a singleton is authorized” or that the “tag may be updated to indicate that no alarm should be generated if the tag is detected leaving the store” “when a singleton in a store is sold” in ¶0017 and that “Based on the information in the database, the detector or the server may determine whether or not to generate an alarm when a tag is detected leaving the store” in ¶0016, one of ordinary skill in the art would appreciate that the status, e.g. information, on the tag is updated so not to generate an alarm if and only the transaction is authorized, e.g. successful payment is made; see also ¶0029;¶0030, based on the payment being successful, the storage module may be information that the identified wireless tracking device code should not trigger an alarm);
wherein the user-coupled device is a smartphone (see ¶0017, smartphone; ¶0018; ¶0020; ¶0025; ¶0052);
wherein the step of identifying is carried out using image capturing and processing using a camera of the smartphone (see ¶0017, smartphone; ¶0018; ¶0020, customer may photograph the machine-readable code with a smartphone to read the machine-readable code; ¶0025; ¶0052; ¶0053, code capturing device such as a camera).
The applicant is reminded that the description of the request, e.g. “the request includes a price of the item and identifiers of: the item, the security-tag identification, the retailer, and the user”, is non-functional descriptive material as the description merely describes data.
As per claims 3 and 11, Caldwell further teaches wherein the processing comprises item recognition (see ¶
As per claims 4 and 12, Caldwell further teaches wherein the processing comprises deriving a unique identifier from a visual indicator attached to the item (see ¶0018, barcode or photographing of the bar code with a smartphone to identify the tracking device; ¶0019; ¶0020, customer may photograph the machine-readable code with a smartphone to read the machine-readable code).
As per claims 5 and 13, Caldwell further teaches wherein the security tag comprises a radio frequency identification (RFID) tag and wherein the security gate comprises an RFID reader (see ¶0004; ¶0016, a store may use wireless tracking device (e.g. RFID tags) … exits to the store may have wireless tracking device detectors (e.g. RFID detectors); ¶0036; ¶0044). Furthermore, the description of the security tag and the security tag do not move to distinguish over prior art as the description do not affect the positively recited steps in claim 5 nor do they affect the structures of the recited system in claim 14.
As per claim 7, Caldwell further teaches wherein the user-coupled device comprises RFID reading capabilities (see ¶0023, the devices 140 and 150 may each be implemented in a computer system as described in Fig. 8; ¶0020, customer may photograph the machine-readable code with a smartphone or other technique to read the machine-readable code; ¶0053, the machine 800 may also include … a camera, a barcode scanner, or another code detecting device).
As per claims 8 and 18, Caldwell further teaches wherein said indicating at a data repository comprises updating a field associated with the respective security tag associated with the item for which the transaction has been approved, that the alarm at the security gate should not go off (see ¶0043-¶0044, status field change that is used for alarming).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Caldwell” in view of US 20100017302 A1 (“Scipioni”).
As per claim 16, Caldwell does not specifically teach wherein the transaction is deemed successful only once funds from the purchaser are transferred to the retailer. Scipioni, however, teaches wherein the transaction is deemed successful only once funds from the purchaser are transferred to the retailer (see ¶0039, confirming the sufficiency of funds in the selected buyer's accounts 108, the service provider's transaction device 128 then effects an electronic transfer of the specified payment amount from the selected buyer's account 108 to the seller's payment depository account 116 via the appropriate transaction clearing device and network 120 and 122, and at step 310, electronically confirms with the respective payment sources 106 and depositories 112 affected in the transaction that the transaction was successful). It would have been obvious to one of ordinary still in the art to include 
Furthermore, the description of the transaction as recited in the claim does not move to distinguish over prior art as the description does not affect the recited user-coupled device and the remote server either structurally or functionally.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Caldwell” in view of US 20040235450 A1 (“Rosenberg”).
Per claim 17, Caldwell does not specifically teach wherein the transaction is deemed successful only once funds from the purchaser are verified by the third party as transferred. Rosenberg, however, teaches wherein the transaction is deemed successful only once funds from the purchaser are verified by the third party as transferred (see ¶0108, When the transfer of funds from the user's financial institution to the payee's financial institution is complete, the user's financial institution signals the user's smartlink capable device 900 that the transaction has been successful). It would have been obvious to one of ordinary still in the art to include in the payment system of Caldwell wherein the transaction is deemed successful only once funds from the purchaser are verified by the third party as transferred as taught by Rosenberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Response to Argument(s)
101
The applicant asserts that the subject matter of the claims is not directed towards economic practices as the purpose of the invention for a security process which is distinct from merely organizing human activity, e.g. commercial or financial activities, as the claimed system in a store may negate any need for human staff to handle financial transactions in said store (see page 6). The examiner respectfully disagree as the claims clearly recites a method for enabling in-store purchase of item that is fitted with a security tag, specifically the claim recites identifying the security tag, initiating a purchase request of the item, attempting a transaction based on the purchase request, and indicating that said security tag is no longer capable of initiating an alarm at said in-store security gate (e.g. indication of paid status) only in a case that the transaction was authorized by the third party. As such, the claim recites certain methods of organizing human activity, e.g. commercial or financial activities, enabling purchase of said item by identifying the security code affixed to the item, initiating the purchase of the item, attempting a transaction, and indicating a record of paid status based on the security tag only in a case that the transaction was authorized by the third party. 
The applicant further asserts that the claimed security process uses a particular machine, namely a user-coupled device in the form of a smartphone with image capturing capabilities. The examiner respectfully disagrees. The smartphone with image capturing capabilities is merely a portable processor based device capable of capturing image for data gathering.


    PNG
    media_image1.png
    722
    1162
    media_image1.png
    Greyscale

	Insofar as to the applicant’s assertion that the claim amount to significantly more than the perceived abstract idea, the applicant is reminded that Per MPEP 2106.04, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement”. Here, the claim merely reflects processing of transaction by capturing information on the tag with a smartphone using a camera and changing status of the tag in the database, e.g. record keeping. The applicant is advised to amend the claim to reflect the disclosed improvement by reciting the interworks of the system including the functions of the gate controller 150.
112
The applicant asserts that “it was clear to one skilled in the art that at the time the application was filed that Applicants were in possession of the claimed invention” as the functions are “the practices 
The claim(s) remain rejected under 112(a) and 112(b) for the reasons outlined above.
102 Rejection
The applicant asserts that “the present invention is designed so that the security tag is no longer capable of initiating an alarm at an in-store security gate, only in a case that the transaction was authorized by a third party” and that Caldwell does not teach this feature of the invention (see pages 11-12 of the Amendment). First, the examiner would like to point out that the applicant appears to point to the claimed limitation of “indicating at a data repository associated with an in-store security gate sensitive to said security tag, that said security tag is no longer capable of initiating an alarm at said in-store security gate, only in a case that the transaction was authorized by the third party, and otherwise not changing a status of the security tag” in presenting the argument. 
The examiner respectfully disagrees. Caldwell is generally directed to a wireless tracking system that allows the customer to complete a self-checkout utilizing a customer’s device (e.g. smartphone). The invention allows the customer to pay for the singleton, and once the checkout is complete, the database can be updated to disable the alarm for the tag (see ¶0016-¶0019). To describe another way, by disclosing that “the database may be updated when a singleton is authorized” or that the “tag may be updated to indicate that no alarm should be generated if the tag is detected leaving the store” “when a singleton in a store is sold” in ¶0017 and that “Based on the information in the database, the detector or the server may determine whether or not to generate an alarm when a tag is detected leaving the store” in ¶0016, one of ordinary skill in the art would appreciate that the status, e.g. information, on the tag is updated so not to generate an alarm if and only the transaction is authorized, e.g. successful payment is made; see also ¶0029;¶0030, based on the payment being successful, the storage module may be information that the identified wireless tracking device code should not trigger an alarm. One of 
103
In regards to claim 7, the applicant’s argument is moot as the rejection has been updated as Caldwell teaches the smartphone including the RFID reading capabilities. 
Regards to the applicant’s other argument(s), the argument(s) are based on the argument(s) presented by the applicant in 102 section. Please see above regarding the response to the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2015/121833 A1: discloses a system and method for deactivating a security tag including a mobile device that facilitates payment for a selected product and deactivating of the security tag once the payment is made;
US 8,086,497: discloses a self-checkout using mobile device and also includes deactivation of security code once the payment is made;
US 9916577 B1: discloses a mobile wallet payment system that allows a user to pay using the mobile wallet and deactivation of a security code of a product once the payment is transferred;
US 20110176705 A1: discloses mobile payment and gate that interacts with a remote server in identifying whether an item has been paid and allowing the user to exit only after the item has been paid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/STEVEN S KIM/Primary Examiner, Art Unit 3685